DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the Preliminary Amendment filed on 9-10-2019. As directed, claim 12 has been amended, claim 18 has been cancelled, and no new claims have been added. Thus, claims 1-17 and 19-20 are currently pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-7, 11-13, and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stock (D 828,926).
Regarding claim 1, Stock discloses a multi-surface instrument for soft tissue mobilization (title: “Fascial Tool”), comprising: 
a planar body having a periphery associated therewith (see Fig. 1, the outermost boundary of the tool forms a periphery; see Figs. 3-4, the disclosed tool has a flat, planar body), wherein along the periphery is disposed at least: 

a hook element (see annotated Fig. 2), 
a first round point having a first radius associated therewith (see annotated Fig. 2), 
a second round point having a second radius associated therewith (see annotated Fig. 2), wherein the second radius is larger than the first radius (see annotated Fig. 2), 
and a rectangular surface see annotated Fig. 2).  

    PNG
    media_image1.png
    421
    823
    media_image1.png
    Greyscale

Regarding claim 2, Stock discloses the instrument of claim 1, as discussed above.
Stock further discloses the instrument further comprising: 
a plurality of apertures (see annotated Fig. 2 below; see also Fig. 1 which shows that the apertures are formed through the planar body) each extending through the planar body (see Figs. 3-4, the disclosed tool has a flat, planar body).

    PNG
    media_image2.png
    421
    823
    media_image2.png
    Greyscale

Regarding claim 5, Stock discloses the instrument of claim 1, as discussed above.
Stock further discloses the instrument wherein the planar body (see Figs. 3-4, the disclosed tool has a flat, planar body; see also annotated Fig. 2 below for features)  forms an edge extending along the periphery thereof (see Figs. 3-6 which displays that the outer boundary of the device includes a raised edge).  
Regarding claim 6, Stock discloses the instrument of claim 5, as discussed above.
Stock further discloses the instrument wherein the edge comprises an apex and a lancet arch incorporating the apex (see annotated Fig. 5 below).  

    PNG
    media_image3.png
    701
    421
    media_image3.png
    Greyscale

Regarding claim 7, Stock discloses the instrument of claim 5, as discussed above.
Stock further discloses the instrument wherein the edge is tapered (see annotated Fig. 5 below).

    PNG
    media_image4.png
    701
    421
    media_image4.png
    Greyscale

Regarding claim 11, Stock discloses the instrument of claim 1, as discussed above.
Stock further discloses the instrument further comprising: 

a convex surface, a concave surface, and a linear surface (see annotated Fig. 2 below for each feature and its description).  

    PNG
    media_image5.png
    390
    727
    media_image5.png
    Greyscale

Regarding claim 12, Stock discloses a multi-surface instrument for soft tissue mobilization (Title: “Fascial Tool”), comprising: 
a planar body having a periphery associated therewith (see Fig. 1, the outermost boundary of the tool forms a periphery; see Figs. 3-4, the disclosed tool has a flat, planar body), wherein along the periphery is disposed: 
a plurality of features (see Figs. 3-4, the disclosed tool has a flat, planar body; see also annotated Fig. 2 below for features), wherein each of said features is independently one from the group consisting of a convex surface, a concave surface, and a linear surface (see annotated Fig. 2 below for each feature and its description).  

    PNG
    media_image5.png
    390
    727
    media_image5.png
    Greyscale

Regarding claim 13, Stock discloses the instrument of claim 12, as discussed above.
Stock further discloses the instrument further comprising: 
a plurality of apertures (see annotated Fig. 2 below; see also Fig. 1 which shows that the apertures are formed through the planar body) each extending through the planar body (see Figs. 3-4, the disclosed tool has a flat, planar body).

    PNG
    media_image6.png
    375
    679
    media_image6.png
    Greyscale

Regarding claim 16, Stock discloses the instrument of claim 12, as discussed above.
Stock further discloses the instrument wherein the planar body (see Figs. 3-4, the disclosed tool has a flat, planar body; see also annotated Fig. 2 below for features)  forms an edge extending along the periphery thereof (see Figs. 3-6 which displays that the outer boundary of the device includes a raised edge).  
Regarding claim 17, Stock discloses the instrument of claim 16, as discussed above.
Stock further discloses the instrument wherein the edge comprises an apex and a lancet arch incorporating the apex (see annotated Fig. 5 below).  

    PNG
    media_image3.png
    701
    421
    media_image3.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stock (US D 828,926), as applied to claims 2 and 13 above, in view of Harrison (US 10,512,590).
Regarding claim 3, Stock discloses the instrument of claim 2, as discussed above.
Stock fails to disclose that the instrument includes five apertures.
	However, Harrison teaches a hand exerciser (400; Fig. 4B configuration) that includes five apertures (411-415) in its body, such that all five fingers of a user’s hand can be accommodated within the device (claim 12, lines 1-6; see Fig. 4D).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instrument disclosed by Stock to include a total of five apertures, as taught by Harrison, in order to provide an aperture for each of the user’s five fingers.
Regarding claim 14, Stock discloses the instrument of claim 13, as discussed above.
Stock fails to disclose that the instrument includes five apertures.
	However, Harrison teaches a hand exerciser (400; Fig. 4B configuration) that includes five apertures (411-415) in its body, such that all five fingers of a user’s hand can be accommodated within the device (claim 12, lines 1-6; see Fig. 4D).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instrument disclosed by Stock to include a total of five apertures, as taught by Harrison, in order to provide an aperture for each of the user’s five fingers.
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stock (US D 828,926), as applied to claims 2 and 13 above, in view of Weitzner (US D863,585).
Regarding claim 4, Stock discloses the instrument of claim 2, as discussed above.
Stock fails to disclose that the apertures comprise a tapered edge.
However, Weitzner teaches a skin massage device including an aperture with a tapered edge (see annotated Fig. 2 below: the aperture is surrounded by an edge, and the surface of the massage tool tapers along the body to form the edge).

    PNG
    media_image7.png
    223
    455
    media_image7.png
    Greyscale

	Given that Stock and Weitzner are within the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 

Regarding claim 15, Stock discloses the instrument of claim 13, as discussed above.
Stock fails to disclose that the apertures comprise a tapered edge.
However, Weitzner teaches a skin massage device including an aperture with a tapered edge (see annotated Fig. 2 below: the aperture is surrounded by an edge, and the surface of the massage tool tapers along the body to form the edge).

    PNG
    media_image7.png
    223
    455
    media_image7.png
    Greyscale

	Given that Stock and Weitzner are within the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the edges of the apertures disclosed by Stock with a tapered edge as taught by Weitzner in order to provide an ergonomic grip for the user.
Claims 8-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stock (US D828,926), as applied to claims 1 and 12 above, in view of Blinova (US 2016/0361603).
Regarding claim 8, Stock discloses the instrument of claim 1, as discussed above.


a plurality of features extending along the periphery of the planar body (see Figs. 3-4, the disclosed tool has a flat, planar body; see also annotated Fig. 2 below for features), wherein each of said features is independently one from the group consisting of: 
a convex surface, a concave surface, and a linear surface (see annotated Fig. 2 below for each feature and its description).  

    PNG
    media_image5.png
    390
    727
    media_image5.png
    Greyscale

Stock fails to disclose the instrument further comprising a plurality of indicium disposed on at least a first surface of the planar body and adjacent to the periphery.  
However, Blinova teaches a mobilization device (1200) including a plurality of indicium (1260 on surface 1210 and 1230 in Fig. 9) disposed on at least a first surface (1210, 1230) of the body and adjacent to a periphery (1250) (paragraph 39, lines 1-12; paragraph 40, lines 1-2; Fig. 9). Blinova further indicates that the indicia are advantageous in aiding the user in positioning the massage device (paragraph 38, lines 12-16; Blinova’s Fig. 9 shows that the integers are 
Therefore, since the indicia taught by Blinova are situated on different massage features (see Fig. 12, indicia 1260 are situated at different depths of the massage device), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a first surface of the planar body of the instrument disclosed by Stock to include the indicia adjacent to the periphery as taught by Blinova in order to provider a user with a frame of reference for the features of the instrument, and for positioning of the instrument.
Regarding claim 9, Stock in view of Blinova disclose the instrument of claim 8, as discussed above.
Additionally, Stock further discloses the instrument further comprising: 
a plurality of features extending along the periphery of the planar body (see Figs. 3-4, the disclosed tool has a flat, planar body; see also annotated Fig. 2 below for features), wherein each of said features is independently one from the group consisting of: 
a convex surface, a concave surface, and a linear surface (see annotated Fig. 2 below for each feature and its description).  

    PNG
    media_image5.png
    390
    727
    media_image5.png
    Greyscale

	
Modified Stock further discloses the instrument wherein the plurality of indicium (Blinova: 1260) comprises a series of integers, wherein each of said integers (Blinova: see numbers 3, 6, 9, 12 in Fig. 9 and also see Figs. 1-3 which show the full series of numbers 1-12 on the device) is positioned adjacent to one of a plurality of features of the instrument (Blinova’s Fig. 9 shows that the integers are positioned at different massage features with respect to the lower surface of the device, and further Blinova’s Figures 1-3 show that all numbers from 1-12 can be used as indicia).  
Therefore, since the indicia taught by Blinova are situated on different massage features (see Fig. 12, indicia 1260 are situated at different depths of the massage device), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a first surface of the planar body of the instrument disclosed by Stock to include the indicia adjacent to the periphery as taught by Blinova in order to provider a user with a frame of reference for the features of the instrument, and for positioning of the instrument.
Regarding claim 10, Stock in view of Blinova disclose the instrument of claim 9, as discussed above.
Stock further discloses the instrument further comprising: 
a plurality of features extending along the periphery of the planar body (see Figs. 3-4, the disclosed tool has a flat, planar body; see also annotated Fig. 2 below for features), wherein each of said features is independently one from the group consisting of: 
a convex surface, a concave surface, and a linear surface (see annotated Fig. 2 below for each feature and its description).  

    PNG
    media_image5.png
    390
    727
    media_image5.png
    Greyscale

Regarding claim 19, Stock discloses the instrument of claim 12, as discussed above.
Stock further discloses the instrument further comprising: 
a plurality of features extending along the periphery of the planar body (see Figs. 3-4, the disclosed tool has a flat, planar body; see also annotated Fig. 2 below for features), wherein each of said features is independently one from the group consisting of: 


    PNG
    media_image5.png
    390
    727
    media_image5.png
    Greyscale

Stock fails to disclose the instrument further comprising a plurality of indicium disposed on at least a first surface of the planar body and adjacent to the periphery.  
However, Blinova teaches a mobilization device (1200) including a plurality of indicium (1260 on surface 1210 and 1230 in Fig. 9) disposed on at least a first surface (1210, 1230) of the body and adjacent to a periphery (1250) (paragraph 39, lines 1-12; paragraph 40, lines 1-2; Fig. 9). Blinova further indicates that the indicia are advantageous in aiding the user in positioning the massage device (paragraph 38, lines 12-16; Blinova’s Fig. 9 shows that the integers are positioned at different massage features with respect to the lower surface of the device, and further Blinova’s Figures 1-3 show that all numbers from 1-12 can be used as indicia).
Therefore, since the indicia taught by Blinova are situated on different massage features (see Fig. 12, indicia 1260 are situated at different depths of the massage device), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 20, Stock in view of Blinova disclose the instrument of claim 19, as discussed above.
Additionally, Stock further discloses the instrument further comprising: 
a plurality of features extending along the periphery of the planar body (see Figs. 3-4, the disclosed tool has a flat, planar body; see also annotated Fig. 2 below for features), wherein each of said features is independently one from the group consisting of: 
a convex surface, a concave surface, and a linear surface (see annotated Fig. 2 below for each feature and its description).  

    PNG
    media_image5.png
    390
    727
    media_image5.png
    Greyscale

	
Modified Stock further discloses the instrument wherein the plurality of indicium (Blinova: 1260) comprises a series of integers, wherein each of said integers (Blinova: see 
Therefore, since the indicia taught by Blinova are situated on different massage features (see Fig. 12, indicia 1260 are situated at different depths of the massage device), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a first surface of the planar body of the instrument disclosed by Stock to include the indicia adjacent to the periphery as taught by Blinova in order to provider a user with a frame of reference for the features of the instrument, and for positioning of the instrument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Slominski (US 8,801,642) is cited for its two rounded portions with differing radii, and for its apertures within the planar body of the device (see Fig. 1)
-Tucker (US 2007/0191745) is cited for its relevant number of apertures on the body of the massage device (see Fig. 1)
-Iwgami (US D827,848) is cited for its two rounded portions, and sloped hook element at the top of the device in Figure 1
-Stock (US D752,239) is cited for its relevant hook element, and rounded configurations, as well as apertures as displayed in Figure 1

-Innes (US D686,333) is cited for its relevant hook element and rounded configurations displayed in Figure 1
-Narson (US D678,539) is cited for its relevant hook element and rounded configurations displayed in Figure 1
-Pursel (US D767,780) is cited for its relevant hook element and rounded configurations displayed in Figure 1
-Van den Dries (US 2017/0340509) is cited for its relevant taper edge/lancet arch and apex configuration shown in Figs. 1C-F
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053.  The examiner can normally be reached on Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785